UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO BUTTS, a/k/a Lorenza Butts, a/k/a Lorenzo Butts, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:00-cr-00067-AWA-1)


Submitted:   February 25, 2016            Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Butts, Appellant Pro Se. Kevin Michael Comstock, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lorenzo Butts appeals the district court’s order denying his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)

(2012).   We have reviewed the record and affirm for the reasons

cited by the district court.      United States v. Butts, No. 2:00-

cr-00067-AWA-1 (E.D. Va. Oct. 15, 2015).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  2